 



Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement (this “Amendment”) amends that
certain Amended and Restated Employment Agreement (the “Agreement”), dated as of
July 7, 2004, by and between Michaels Stores, Inc. (the “Company”) and R.
Michael Rouleau (“you”), and is entered into as of the 15th day of March, 2006.
     WHEREAS, you have retired from employment with the Company and in
connection therewith, you and the Company are entering into this Amendment for
purposes of clarifying certain provisions of the Agreement.
     NOW, THEREFORE, notwithstanding anything to the contrary in the Agreement,
the parties hereto agree as follows:
     1. Retirement. Effective as of the date hereof, you retire from all offices
and/or positions held with the Company or any subsidiary or affiliate of the
Company, and the Company hereby relieves you of all responsibilities and duties
to serve as Chief Executive Officer or President, including directing the
day-to-day management of the Company. Instead, you agree to serve as Special
Advisor to the Company’s Board of Directors (the “Board”) to provide advice and
counsel to the Board as reasonably requested and agreed by both parties. Either
you or the Company may terminate your service as Special Advisor at any time,
but any termination of your service will not affect your rights under
Paragraph 2 below. You will be reimbursed by the Company for all reasonable
expenses incurred in the course of fulfilling your duties to the Board as its
Special Advisor.
     2. Compensation and Benefits. The Agreement is amended to specify in this
Paragraph 2 the total compensation and benefits to which you are entitled under
the Agreement and this Amendment.
     (a) Until January 31, 2008, you shall continue to receive your per annum
base salary applicable at the time of this Agreement ($840,000), to be paid as
follows: On September 29, 2006 you shall be paid in a lump sum the amount of
your base salary accrued prior to that date. Thereafter, your salary shall be
paid by-weekly.
     (b) The Company will immediately transfer to you the automobile purchased
for your use prior to your retirement. The value of the car will be included in
your income and the Company will provide a tax gross-up payment.
     (c) You are entitled to life insurance and disability insurance now in
effect until January 31, 2008. Your Company-owned and paid whole life insurance
policies shall continue until January 31, 2008, at which date you shall become
the owner of such policies.
     (d) You are entitled to medical, dental and vision benefits on the
retirement terms set forth in Paragraph 1(e) of the Agreement (except that such
benefits will be coordinated with Medicare coverage only after January 31,
2008).
     (e) You are entitled to receive a bonus for fiscal 2006, prorated to
March 31, 2006, under your Fiscal Year 2006 Bonus Plan that shall be paid when
bonuses for such fiscal year are paid to Company employees in the ordinary
course of business.
     (f) All your outstanding options to purchase common stock of the Company
granted prior to August 5, 2005 are fully vested and exercisable and will all
expire on March 14, 2011. Your options granted on August 5, 2005 shall vest and
expire in accordance with their existing terms.
     3. Effect of Amendment; Continued Enforceability. Except as specifically
amended by this Amendment, all existing provisions of the Agreement shall remain
in full force and effect, irrespective of the outcome of the Company’s decision
to pursue strategic alternatives, and the Agreement, as amended hereby, shall
terminate on January 31, 2008, including your service as Special Advisor to the
Board.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
MICHAELS STORES, INC.

         
By:
  /s/ Charles J. Wyly, Jr.   /s/ R. Michael Rouleau
 
       
 
  Charles J. Wyly, Jr.   R. Michael Rouleau
 
  Chairman of the Board of Directors    

 